DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed July 26, 2021 has been entered.  Claims 1-7 remain pending in the application.  The previous objections to the drawings are withdrawn in light of applicant's amendment to the drawings.  The previous 35 USC 112 rejections of claims 1-7 are withdrawn in light of applicant’s amendment to the claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a connection structure for an air compressor comprising all the limitations of claim 1, but more specifically comprising the motor including a magnetic member made of metal defining a first segment ridge on an external surface of the motor; wherein the base comprises two elongated plates extending from a rear end of the base, and the two elongated plates each having a respective hook extending therefrom, the base further comprising two arcuate retainers, each extending radially inward from an inner wall of a respective elongated plate and comprising a top face; the first segment ridge of the magnetic member of the motor abuts against the two top faces of the two arcuate retainers, and the two hooks of the two elongated plates of the base are engaged with the magnetic member so that the motor is fixed on the base.
In Kenyon and Wickham the hooks do not engage with the magnetic member and there are no arcuate retainers as claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746